        Case 3:20-cv-01925-MEM-DB Document 14 Filed 04/15/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

CLINTON LEWIS,                          :
                                            CIVIL ACTION NO. 3:20-1925
                     Petitioner         :
                                                 (JUDGE MANNION)
              v.                        :

E. BRADLEY,                             :

                     Respondent         :

                                    ORDER

        Presently before the Court is an April 15, 2021 letter from Respondent,

indicating that, in response to an inquiry by Lewis, they searched their case

file and found that Petitioner had served them with both a copy of a motion

for enlargement of time within which to file his traverse, and his traverse.

Thus, Respondent now forwards those documents to the Court.

        ACCORDINGLY, IT IS HEREBY ORDERED that the Clerk of Court

shall extract Petitioner’s documents from Respondent’s April 15, 2021 letter

(Doc. 13). Using the mailing date as the file date, the Clerk shall docket and

file the Petitioner’s motion for an extension of time and the Petitioner’s

traverse as separate documents. The Clerk shall then provide the petitioner

with a copy of the updated docket.

                                     s/ Malachy E. Mannion_
                                     MALACHY E. MANNION
                                     United States District Judge
Dated: April 15, 2021
20-1925-02
